                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

DELMAREY MITCHELL et al.,

                       Plaintiffs,                     Case No. 1:19-cv-988

v.                                                     Honorable Janet T. Neff

UNKNOWN HADDEN et al.,

                       Defendants.
____________________________/

                                             OPINION

               This is a civil rights action brought by two state prisoners under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiffs’ pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiffs’ allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiffs’ complaint for failure to state a claim.

                                             Discussion

I.     Factual allegations

               Plaintiffs are presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Bellamy Creek Correctional Facility (IBC) in Ionia, Ionia County, Michigan. The

events Plaintiffs describe in their complaint took place at that correctional facility. Plaintiffs sue
MDOC Director Heidi Washington, as well as IBC personnel including Warden Matt Macauley,

Assistant Deputy Warden James McBride, RUM Unknown Hadden, and Prison Counselor Craig

A. Ritter.

               Plaintiffs allege that, upon being charged with respective misconducts, they were

each placed in punitive segregation for 10 days. After the 10 days in punitive segregation, each

Plaintiff’s misconduct was brought before the Security Classification Committee (SCC),

comprised of Defendants Hadden, Ritter, and Macauley. The SCC required each Plaintiff serve

additional time in administrative segregation as punishment for the same misconduct.

               Plaintiffs contend that these successive punishments were applied as part of an

unconstitutional process. First, prisoners who commit a class I misconduct have a hearing held

before an administrative law judge. Those found guilty are placed in punitive segregation.

Following punitive segregation, prisoners then receive a hearing before the SCC. The SCC

routinely places these prisoners in administrative segregation.            Following release from

administrative segregation, SCC applies a scoresheet to determine whether the prisoner should

have his security management level raised. Plaintiffs allege that three of the criteria for raising a

prisoner’s score are redundant, presumably making it easier for authorities to justify raising a

prisoner’s security level. Plaintiffs further contend they were placed in a higher security level in

violation of conditions articulated on CSJ-481 (Prisoner Security Classification Screen form).

               Plaintiffs seek compensatory and punitive damages.

II.    Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include
                                                  2
more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).




                                                   3
               Plaintiffs allege that Defendants have violated their Fifth Amendment rights by

subjecting each Plaintiff to successive punishments on a single offense, and their Eighth

Amendment rights by punishing Plaintiffs cruelly and unusually.

III.   Fifth Amendment

               Plaintiffs allege that they have been subjected to punishment more than once for

the same offense in violation of Fifth Amendment to the U.S. Constitution when they were

subjected to successive prison disciplinary proceedings for a single misconduct charge.

               The Double Jeopardy Clause of the Fifth Amendment provides that, no person shall

“be subject for the same offence to be twice put in jeopardy of life or limb.” U.S. Const. amend.

V. Although the language “jeopardy of life or limb” suggests the protection only applies to the

most serious infractions, “the Clause has long been construed to mean something far broader than

its literal language.” Breed v. Jones, 421 U.S. 519, 527-28 (1975) (citing Ex parte Lange, 85 U.S.

(18 Wall.) 163, 170-73 (1874)). The Clause prohibits “a second prosecution for the same offense

after acquittal, a second prosecution for the same offense after conviction, and multiple

punishments for the same offense.” Dep’t of Revenue of Mont. v. Kurth Ranch, 511 U.S. 767, 769

n.1 (1994) (citing North Carolina v. Pearce, 395 U.S. 711, 717 (1969)).

               However, the Double Jeopardy Clause does not apply to all punishments.

“[J]eopardy describes the risk that is traditionally associated with a criminal prosecution.” Breed,

421 U.S. at 528 (citing Price v. Georgia, 398 U.S. 323, 326, 329 (1970)). For that reason, the

Supreme Court has determined that the Double Jeopardy Clause “‘protects only against the

imposition of multiple criminal punishments for the same offense and then only when such occurs

in successive proceedings.’” United States v. Beaty, 147 F.3d 522, 524 (1998) (quoting Hudson

v. United States, 522 U.S. 93, 99 (1997)). In other words, the risk that jeopardy describes “is not

present in proceedings that are not ‘essentially criminal.’” Breed, 421 U.S. at 528 (quoting
                                                 4
Helvering v. Mitchell, 303 U.S. 391, 398 (1938)). The Supreme Court has further held that

“[p]rison disciplinary proceedings are not part of a criminal prosecution, and the full panoply of

rights due a defendant in such proceedings does not apply.” Wolff v. McDonnell, 418 U.S. 539,

555-56 (1974). Because “[p]rison disciplinary hearings are not part of a criminal prosecution . . .

[they] do not implicate double jeopardy concerns.” Lucero v. Gunter, 17 F.3d 1347, 1351 (10th

Cir. 1994).

               Thus, Plaintiffs’ contention that their successive prison disciplinary proceedings

violated the Double Jeopardy Clause of the Fifth Amendment fails because the Clause is not

implicated by prison disciplinary hearings. Accordingly, Plaintiffs fail to state a Fifth Amendment

claim against Defendants.

IV.    Eighth Amendment

               Plaintiffs also claim that the conditions and restrictions imposed upon them when

placed in segregation has violated their Eighth Amendment rights. Plaintiffs also claim that

Defendants have “stacked charges” to place Plaintiffs in higher security levels.

               The Eighth Amendment imposes a constitutional limitation on the power of the

states to punish those convicted of crimes. Punishment may not be “barbarous” nor may it

contravene society’s “evolving standards of decency.” Rhodes v. Chapman, 452 U.S. 337, 345-

46 (1981). The Amendment, therefore, prohibits conduct by prison officials that involves the

“unnecessary and wanton infliction of pain.” Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987)

(per curiam) (quoting Rhodes, 452 U.S. at 346). The deprivation alleged must result in the denial

of the “minimal civilized measure of life’s necessities.” Rhodes, 452 U.S. at 347; see also Wilson

v. Yaklich, 148 F.3d 596, 600-01 (6th Cir. 1998). The Eighth Amendment is only concerned with

“deprivations of essential food, medical care, or sanitation” or “other conditions intolerable for

prison confinement.” Rhodes, 452 U.S. at 348 (citation omitted). Moreover, “[n]ot every
                                                5
unpleasant experience a prisoner might endure while incarcerated constitutes cruel and unusual

punishment within the meaning of the Eighth Amendment.” Ivey, 832 F.2d at 954.

               In order for a prisoner to prevail on an Eighth Amendment claim, he must show

that he faced a sufficiently serious risk to his health or safety and that the defendant official acted

with “‘deliberate indifference’ to [his] health or safety.” Mingus v. Butler, 591 F.3d 474, 479-80

(6th Cir. 2010) (citing Farmer v. Brennan, 511 U.S. 825, 834 (1994) (applying deliberate

indifference standard to medical claims)); see also Helling v. McKinney, 509 U.S. 25, 35 (1993)

(applying deliberate indifference standard to conditions of confinement claims)).

       A.      Segregation

               Plaintiffs cite no specific injury or harm that they have suffered as a result of their

placement in segregation. Restrictions that are restrictive or even harsh, but are not cruel and

unusual under contemporary standards, are not unconstitutional. Rhodes, 452 U.S. at 347. Thus,

federal courts may not intervene to remedy conditions that are merely unpleasant or undesirable.

               Placement in segregation is a routine discomfort that is “‘part of the penalty that

criminal offenders pay for their offenses against society.’” Hudson v. McMillian, 503 U.S. 1, 9

(1992) (quoting Rhodes, 452 U.S. at 347); see also Jones v. Waller, No. 98-5739, 1999 WL

313893, at *2 (6th Cir. May 4, 1999). Although it is clear that Plaintiffs were denied certain

privileges as a result of their placement in segregation, they do not allege or show that they were

denied basic human needs and requirements. The Sixth Circuit has held that without a showing

that basic human needs were not met, the denial of privileges as a result of segregation cannot

establish an Eighth Amendment violation. See Evans v. Vinson, 427 F. App’x 437, 443 (6th Cir.

2011); Harden-Bey v. Rutter, 524 F.3d 789, 795 (6th Cir. 2008). Moreover, Plaintiffs cannot bring

an Eighth Amendment claim for emotional or mental damages because they do not allege a



                                                  6
physical injury. See 42 U.S.C. §1997e(e); see also Hudson, 503 U.S. at 5; Harden-Bey, 524 F.3d

at 795.

                As a result, Plaintiffs fail to state an Eighth Amendment claim against Defendants

for placement in segregation. Accordingly, the Court will dismiss Plaintiffs’ Eighth Amendment

claim for their placements in segregation.

          B.    Security Level

                Plaintiffs further allege that they have been waived into higher security levels in

violation of conditions articulated on the security classification screening form.

                The Supreme Court repeatedly has held that a prisoner has no constitutional right

to be incarcerated in a particular facility or to be held in a specific security classification. See

Olim, 461 U.S. at 245; Moody v. Daggett, 429 U.S. 78, 88 n.9 (1976); Meachum v. Fano, 427 U.S.

215, 228-29 (1976). The Sixth Circuit has followed the Supreme Court’s rulings in a variety of

security classification challenges. See, e.g., Harris v. Truesdell, 79 F. App’x 756, 759 (6th Cir.

2003) (holding that prisoner had no constitutional right to be held in a particular prison or security

classification); Carter v. Tucker, 69 F. App’x 678, 680 (6th Cir. 2003) (same); Cash v. Reno, No.

97-5220, 1997 WL 809982, at *1-2 (6th Cir. Dec. 23, 1997) (holding that prisoner’s security

classification, within a normal prison setting, does not constitute cruel and unusual punishment);

O’Quinn v. Brown, No. 92-2183, 1993 WL 80292, at *1 (6th Cir. Mar. 22, 1993) (prisoner failed

to state a due process or equal protection claim regarding his label as a “homosexual predator”

because he did not have a constitutional right to a particular security level or place of confinement).

Because Plaintiffs do not have a constitutional right to a particular security level or classification,

they fail to state a claim.




                                                  7
